AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                           FILED
                                       UNITED STATES DISTRICT COl RT                                           JUL O3 2019
                                          SOUTHERN DISTRICT OF CALIFORNIA                            CLERK, U.S. DISTRICT COURT
                                                                                                   SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                               JUDGMENT IN A               •9!!~'·~·•N~A~LjC~A~S~EL:=cJD~F~PU~T~Y
                                  V.                                (For Offenses Committed On or After November I, 1987)

             HUGO EVANGELISTA-IBANES                                   Case Number:          19CR0692-DMS

                                                                    Lauren Clark FD
                                                                    Defendant's Attorney
USM Number                        83008298

•-
THE DEFENDANT:
[:gj pleaded guilty to count(s)        1 of the Information

D   was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                       Count
Title & Section                    Natnre of Offense                                                                 Number(s)
8 USC 1326                         REMOVED ALIEN FOUND IN THE UNITED STATES                                              I




    The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D    The defendant has been found not guilty on count(s)

D    Count(s)                                                 is          dismissed on the motion of the United States.
                --------------
     Assessment: $100.00


D    JVTA Assessment*:
     *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
0    No fine                 •     Forfeiture pursuant to order filed                                           , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances .

                                                                   •Tu]y 3   20] 9
                                                                    Date oflmposition of Sentence



                                                                    HON. D ~ ~ b r ~
                                                                    UNITED STATES DISTRICT JUDGE
                                                                                                  ~~
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                HUGO EVANGELISTA-IBANES                                                  Judgment - Page 2 of2
CASE NUMBER:              19CR0692-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TEN (10) MONTHS.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •   at _________ AM.                              on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                 UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                       19CR0692-DMS
